 Robert J. Robbins
 rrobbins@rgrdlaw.com




                                            January 28, 2020

                                                                                                 VIA ECF

 The Honorable William H. Pauley III
 United States District Court
 for the Southern District of New York
 500 Pearl Street, Room 1920
 New York, NY 10007

        Re:       Oklahoma Firefighters Pension & Ret. Sys. v. Lexmark Int’l, Inc.
                  No. 1:17-cv-05543-WHP (S.D.N.Y)

Dear Judge Pauley:

         We represent Lead Plaintiff District No. 9, I.A. of M. & A.W. Pension Trust in the above-
captioned action. We write respectfully on behalf of all parties to inform the Court that the parties,
with the assistance of Michelle Yoshida of Phillips ADR, have agreed to settle all claims asserted in
this action. In light of the agreement to settle, the parties respectfully request that all deadlines in the
case remain stayed to allow the parties to diligently focus on preparing and finalizing the terms of the
stipulation of settlement and supporting papers.

                                                Respectfully submitted,




                                                ROBERT J. ROBBINS

cc:     All counsel (via ECF)



Application granted.

Dated: January 30, 2020
       New York, New York




                                                                 -   -             -   -
